DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bevel gears of claims 9 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both the straps and the adjustment linkage. Reference character “23” has been used to designate both a support in figure 2 and the gear box in figure 5. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "20" and "30" have both been used to designate the support beams.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Waldner et al (US 5570656 A, as cited by applicant in IDS).
Regarding claim 1, Waldner et al teaches a feeder for pigs comprising: a hopper (11) for
containing a feed material to be dispensed to the pigs for feeding therefrom; a receptacle (trough 12) for receiving the feed from the hopper from which the pigs can take the feed; an elongate opening (hopper discharge opening 17) through which the feed passes so that the amount of feed discharged from the hopper (11) to the receptacle (12) is controlled by a width of the opening; an elongate adjustment component (22) extending along a length of the opening, the elongate adjustment component being located in contact with feed in the hopper so that the feed applies a load to the adjustment component during adjustment (see fig 4); and an adjustment linkage (32) for operating adjustment movement of the elongate adjustment component (22), the linkage including a first lift member (first rod 36, see annotated figure 1) and a second lift member (second rod 36, see annotated figure 1) each for applying a lifting force to the elongate adjustment member; wherein each of the first and second lift member is spaced inwardly from a respective end of the elongate adjustment component (22) so that there is a portion of the adjustment component (22) which is cantilevered beyond the respective lift member.

	Regarding claim 2, Waldner et al teaches the feeder according to claim 1, wherein there is provided a first and a second support beam (cross beams 31) each extending across the hopper at a position spaced from ends of the hopper to which a respective one of the lift members (36) is attached and onto which forces from the lift member is applied.

	Regarding claim 3, Waldner et al teaches the feeder according to claim 1, wherein the hopper includes first and second side walls (sidewalls 16) and the beams (cross beam 31) bridge across the side walls.

	Regarding claim 4, Waldner et al teaches the feeder according to claim 1, wherein each of the lift members includes a screw (adjustment mechanism 32) by which a rotary motion applies a lifting force to the lift member.

Regarding claim 6, Waldner et al teaches the feeder according to claim 1, wherein the lift 
members (36) are located within the hopper with a hand operated actuator (32) located at a top of the feed in the hopper.

	Regarding claim 12, Waldner et al teaches the feeder according to claim 1, wherein there is provided a trough (trough 12) into which the feed can fall and wherein the elongate adjustment component (22) comprises a shelf mounted above the trough and each of the first and second lift members is connected to the shelf for adjustment of the height thereof relative to a bottom edge of the hopper defining the opening there between (see figs 1 and 4).

	Regarding claim 13, Waldner et al teaches the feeder according to claim 12, wherein there is provided a water supply (48) underneath the shelf operable by the pigs.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Waldner et al (US 5570656 A, as cited by applicant in IDS) as applied to claim 1 above, in view of Kleinsasser (US 5640926 A), hereafter referred to as Kleinsasser '926.
Regarding claim 5, Waldner et al teaches the feeder according to claim 1.
Waldner et al fails to teach wherein there is provided a hand operated crank for actuating the 
lift members. 
	Kleinsasser ‘926 teaches wherein there is provided a hand operated crank (45) for actuating the lift members.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Waldner et al with the hand crank of Kleinsasser ‘926 for easy and efficient height adjustment of the feed trough to ensure it is positioned correctly so the livestock receives the proper amount of feed.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Waldner et al (US 5570656 A, as cited by applicant in IDS) as applied to claim 1 above, in view of Di Nello (US 9603339 B2, as cited by applicant in IDS).
Regarding claim 7, Waldner et al teaches the feeder according to claim 1.
Waldner et al fails to teach wherein each of the lift members includes a gear box with a shaft 
connected between the two gear boxes to communicate drive there between for simultaneous operation of the lift members.
	Di Nello teaches wherein each of the lift members includes a gear box (control unit 15, see col 8, line 15-63) with a shaft (synchronism bar 11) connected between the two gear boxes to communicate drive there between for simultaneous operation of the lift members.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Waldner et al to include a gear box and shaft to allow for simultaneous movement of both of the lift members, while only requiring one crank and therefore simplifying the task for the user while ensuring the height adjustment along the trough is even.    

	Regarding claim 8, the modified reference teaches the feeder according to claim 7, and Di Nello further teaches wherein the shaft (11) extends parallel to the elongate adjustment component (see fig 1).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Waldner et al (US 5570656 A, as cited by applicant in IDS) in view of Di Nello (US 9603339 B2, as cited by applicant in IDS) as applied to claim 7 above, further in view of Cao (CN 107931472 A).
Regarding claim 9, the modified reference teaches the feeder according to claim 7.
The modified reference fails to teach wherein each of the gear boxes includes bevel gears in a 
housing arranged such that a gear rotates a vertically extending screw member around a vertical axis to apply the lifting force upward on the elongate adjustment component.
Di Nello further teaches arranged such that a gear rotates a vertically extending screw member 
(threaded pin 13) around a vertical axis to apply the lifting force upward on the elongate adjustment component (see col 6, lines 43-63).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system with the shaft parallel to the elongate component as this would allow simultaneous movement of both lifting assemblies which would then require only one hand crank, resulting in an easier task for the user and a more efficient lifting assembly.
Cao teaches wherein each of the gear boxes (20) includes bevel gears (bevel gears 22 and 24) in 
a housing (see pages 3 and 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system with the bevel gears of Cao to provide a quieter and more efficient lifting assembly system.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Waldner et al (US 5570656 A, as cited by applicant in IDS) in view of Di Nello (US 9603339 B2, as cited by applicant in IDS) as applied to claim 7 above, further in view of Kleinsasser (US 5640926 A), hereafter referred to as Kleinsasser ‘926. 
Regarding claim 10, the modified reference teaches the feeder according to claim 7.
The modified reference fails to teach wherein there is provided a hand crank for operating one 
of the gear boxes.
	Kleinsasser ‘926 teaches wherein there is provided a hand operated crank (45) for actuating the lift members.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system with a hand crank to allow for precise height adjustment of the feed trough while simplifying the task required by the user.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Waldner et al (US 5570656 A, as cited by applicant in IDS) as applied to claim 1 above, in view of Kleinsasser (US 20140130746 A1), hereafter referred to as Kleinsasser '746.
Regarding claim 11, Waldner et al teaches the feeder according to claim 1.
Waldner et al fails to teach wherein the hopper includes an end wall and the adjustment linkage 
includes a strap extending along the end wall, the strap including a marked gauge member which indicates a position of the elongate adjustment component.
	Kleinsasser ‘746 teaches wherein the hopper includes an end wall (13) and the adjustment linkage includes a strap (20) extending along the end wall, the strap (20) including a marked gauge member (22) which indicates a position of the elongate adjustment component.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system to include the strap and gauge member of Kleinsasser ‘746 to efficiently monitor the height of the feeder opening to ensure it is positioned correctly in order for the livestock to receive the proper amount of feed. 

Claims 14, 15, 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Waldner et al (US 5570656 A, as cited by applicant in IDS) in view of Di Nello (US 9603339 B2, as cited by applicant in IDS).
Regarding claim 14, Waldner et al teaches a feeder for pigs comprising: a hopper (11) for 
containing a feed material to be dispensed to the pigs for feeding therefrom; a receptacle (trough 12) for receiving the feed from the hopper from which the pigs can take the feed; an elongate opening (hopper discharge opening 17) through which the feed passes so that the amount of feed discharged from the hopper (11) to the receptacle (12) is controlled by a width of the opening; an elongate adjustment component (22) extending along a length of the opening, the elongate adjustment component being located in contact with feed in the hopper so that the feed applies a load to the adjustment component during adjustment (see fig 4); and an adjustment linkage (32) for operating adjustment movement of the elongate adjustment component (22), the linkage including a first lift member (first rod 36, see annotated figure 1) and a second lift member (second rod 36, see annotated figure 1) each for applying a lifting force to the elongate adjustment member.
	Waldner et al fails to teach wherein each of the lift members includes a gear box with a shaft connected between the two gear boxes to communicate drive there between for simultaneous operation of the lift members.
	Di Nello teaches wherein each of the lift members includes a gear box (control unit 15, see col 8, line 15-63) with a shaft (synchronism bar 11) connected between the two gear boxes to communicate drive there between for simultaneous operation of the lift members.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Waldner et al to include a gear box and shaft to allow for simultaneous movement of both of the lift members, while only requiring one crank and therefore simplifying the task for the user while ensuring the height adjustment along the trough is even.   

	Regarding claim 15, the modified reference teaches the feeder according to claim 14 and Di Nello further teaches wherein the shaft (11) extends parallel to the elongate adjustment component (see fig 1).

	Regarding claim 18, the modified reference teaches the feeder according to claim 14. 
	The modified reference fails to teach wherein the lift members and the gear boxes are located within the hopper with a hand operable actuator located at a top of the feed in the hopper.
	Di Nello teaches wherein the lift members and the gear boxes (15) are located within the hopper (2) with a hand operable actuator (12) located at a top of the feed in the hopper.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with a hand operable actuator to allow for efficient adjustment of the feeder position while simplifying the task required by the user.

	Regarding claim 20, the modified reference teaches the feeder according to claim 14, and Waldner et al further teaches wherein there is provided a trough (12) into which the feed can fall and wherein the elongate adjustment (22) component comprises a shelf mounted above the trough
and each of the first and second lift members is connected to the shelf for adjustment of the height thereof relative to a bottom edge of the hopper defining the opening there between (see figs 1 and 4).

	Regarding claim 21, the modified reference teaches the feeder according to claim 14, and Waldner et al further teaches wherein there is provided a water supply (48) underneath the shelf operable by the pigs. 

	Regarding claim 22, the modified reference teaches the feeder according to claim 14, and Waldner et al further teaches wherein there is provided a first and a second support beam each extending across the hopper at a position spaced from ends of the hopper (cross beams 31) to which a respective one of the gear boxes (15) is attached and onto which forces from the lift member is applied.

Regarding claim 23, the modified reference teaches the feeder according to claim 14, and Waldner et al further teaches wherein the hopper includes first and second side walls (sidewalls 16) and the beams (cross beam 31) bridge across the side walls.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Waldner et al (US 5570656 A, as cited by applicant in IDS) in view of Di Nello (US 9603339 B2, as cited by applicant in IDS) as applied to claim 14 above, further in view of Cao (CN 107931472 A).
Regarding claim 16, the modified reference teaches the feeder according to claim 14. 
The modified reference fails to teach wherein each of the gear boxes includes bevel gears in a
housing arranged such that a gear rotates a vertically extending screw member around a vertical axis to apply the lifting force upward on the elongate adjustment component.
Di Nello further teaches arranged such that a gear rotates a vertically extending screw member 
(threaded pin 13) around a vertical axis to apply the lifting force upward on the elongate adjustment component (see col 6, lines 43-63).
	It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have modified the system with the shaft parallel to the elongate component as this would allow simultaneous movement of both lifting assemblies which would then require only one hand crank, resulting in an easier task for the user and a more efficient lifting assembly.
Cao teaches wherein each of the gear boxes (20) includes bevel gears (bevel gears 22 and 24) in 
a housing (see pages 3 and 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system with the bevel gears of Cao to provide quieter and more efficient lifting assembly system. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Waldner et al (US 5570656 A, as cited by applicant in IDS) in view of Di Nello (US 9603339 B2, as cited by applicant in IDS) as applied to claim 14 above, further in view of Kleinsasser (US 5640926 A), hereafter referred to as Kleinsasser ‘926.
Regarding claim 17, the modified reference teaches the feeder according to claim 14.
The modified reference fails to teach wherein there is provided a hand crank for operating one 
of the gear boxes.
	Kleinsasser ‘926 teaches wherein there is provided a hand operated crank (45) for actuating the lift members.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system with a hand crank to allow for precise height adjustment of the feed trough while simplifying the task required by the user

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Waldner et al (US 5570656 A, as cited by applicant in IDS) in view of Di Nello (US 9603339 B2, as cited by applicant in IDS) as applied to claim 14 above, further in view of Kleinsasser (US 20140130746 A1), hereafter referred to as Kleinsasser ‘746.
Regarding claim 19, the modified reference teaches the feeder according to claim 14.
The modified reference fails to teach wherein the hopper includes an end wall and the 
adjustment linkage includes a strap extending along the end wall, the strap including a marked gauge member which indicates a position of the elongate adjustment component.
	Kleinsasser ‘746 teaches wherein the hopper includes an end wall (13) and the adjustment linkage includes a strap (20) extending along the end wall, the strap (20) including a marked gauge member (22) which indicates a position of the elongate adjustment component.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system to include the strap and gauge member of Kleinsasser ‘746 to efficiently monitor the height of the feeder opening to ensure it is positioned correctly to ensure the livestock receives the proper amount of feed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. The documents noted under the References Cited form are considered relevant as they pertain to similar livestock feeder systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642